Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 - 44, 73 - 102, 145 - 167, drawn to an expandable implant, classified in A61B17/744.
II. Claims 45 - 72, 103 - 144, drawn to a method for repairing a bone, classified in A61B17/88.

The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the apparatus as claimed in Group I can be used to practice another and materially different process such as being implant in a medium other than bone, e.g. cartilage or muscle.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The searches for the method of using and the product claims would be very different.  The search for the method claims would require a narrower, text-based search through a more limited number of subclasses, while the search for the apparatus claims would require a broader, more visual search through many classes/subclasses.  Performing these individualized searches would be overly burdensome on the examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


There is a further species restriction.  Please note that within each species group, an election must be made. 

This application contains claims directed to the following patentably distinct species 
Method of Repairing Bone Species
A1, Fig. 1 (method comprising a jig and kwire)
A2, Fig. 2 (method comprising a jig, kwire and plate)
Jig Species
B1, Fig. 4, ref. 400 (no transverse member)
B2, Fig. 5, ref. 500 (one transverse member)
B3, Fig. 6, ref. 600 (two transverse members)
Therapeutic Species/Targeting Apparatus Species
	C1, Fig. 10, ref. 1000 (two parallel base members w/stationary swing arms)
	C2, Fig. 11, ref. 1100 (curved member)
	C3, Fig. 12, ref. 1200 (three parallel base members w/ swing arms)
	C4, Fig. 12, ref. 1300 (two parallel base members w/adjustable swing arms)
Therapeutic Species/Targeting Apparatus Species for Implant Tail
	D1, Figs. 28-29,31 refs. 2800, 2900, 3100 (linear targeting arms)
	D2, Fig. 30, ref. 3000 (curved targeting arms)
	D3, Figs. 32,33 refs. 3200, 3300 (parallel targeting arms with a pivot)
Surgical Washer Species
	E1, Fig. 34, ref. 3400 (planar)
	E2, Figs. 35 - 42, refs. 3500 - 4100 (curved)
Bone Plate Species
	F1, Figs 48 - 51,57 - 59, 103 - 104 refs. 4800-5100, 5700 - 5900, 10300-10400 (plate with no tube)
	F2, Figs. 52 - 56, 60 - 62, 105 - 106 refs. 5200 - 5600, 6000, 10500 (plate with tube)
Implant Delivery Apparatus Species
	G1, Figs. 85 - 86, ref. 8700
	G2, Fig. 88, ref. 8800
The mutually exclusive aspects of the device would require individualized search strategies and performing these individualizes search strategies would be overly burdensome on the examiner. The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  claims to the different species recite the mutually exclusive characteristics of such species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
.
/TESSA M MATTHEWS/Examiner, Art Unit 3773